Citation Nr: 1829448	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  13-30 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II, prior to October 4, 2011, and in excess of 20 percent on and after October 4, 2011.

2. Entitlement to an initial disability rating in excess of 30 percent for anxiety and related mental disorders, depression (anxiety disorder), prior to July 22, 2013.

3. Entitlement to a disability rating in excess of 50 percent for anxiety and related mental disorders, depression (anxiety disorder) from July 22, 2013.

4. Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease prior to June 26, 2012.

5. Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for prostatitis, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	N. Applefield, Attorney


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.
These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2010, July 2011, July 2013, April 2014, and May 2015 by a Department of Veterans Affairs (VA) Regional Office.

In an April 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased disability rating for diabetes mellitus, type II, and in a May 2015 rating decision, the AOJ granted separate, staged disability ratings for manifestations of the Veteran's Parkinson's disease, an increased disability rating for the Veteran's anxiety disorder, and an earlier effective date for service connection for Parkinson's disease.  Because the increased disability ratings assigned are not the maximum ratings available for these disabilities, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2016 substantive appeal, the Veteran requested a Board hearing.  However, he indicated in a March 2017 written statement that he did not wish to appear at a Board hearing but rather a hearing with a Decision Review Officer (DRO), a summary of which is associated with the record.  Accordingly, the Board considers the Veteran's request for a Board hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2017).

The issues of entitlement to an increased disability rating for Parkinson's disease, entitlement to SMC, and entitlement to service connection for erectile dysfunction and prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to October 4, 2011, the Veteran's diabetes mellitus, type II, was managed by a restricted diet only.

2. On and after October 4, 2011, the Veteran's diabetes mellitus, type II, required insulin and a restricted diet.

3. For the entire appeal period, the Veteran's anxiety disorder resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for diabetes mellitus, type II, have not been met prior to October 4, 2011.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

2. The criteria for a disability rating in excess of 20 percent for diabetes mellitus, type II, have not been met on and after October 4, 2011.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

3. The criteria for an initial disability rating of 50 percent, and no higher, for anxiety disorder prior to July 9, 2013 have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).

4. The criteria for a disability rating in excess of 50 percent on and after July 9, 2013 for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes Mellitus, Type II

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, the Veteran's service-connected diabetes mellitus, type II, is currently assigned a 10 percent disability rating prior to October 4, 2011.   

Under Diagnostic Code 7913, a 10 percent disability rating is assigned for diabetes mellitus manageable by restricted diet only, and a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities, and a 60 percent disability rating is contemplated when diabetes mellitus requires insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating is warranted if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119.  Note (1) under Diagnostic Code 7913 also indicates that compensable complications of diabetes mellitus are to be evaluated separately unless they are used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

An August 2010 VA treatment record shows the Veteran continued to control his diabetes with diet, and a January 2010 VA treatment record shows the Veteran had diet-controlled diabetes.  Further, a November 2010 VA treatment record indicates the Veteran was not insulin-dependent, and an April 2011 VA examination report shows the Veteran reported he had not been prescribed oral medication or insulin.  Here, the evidence does not demonstrate that the Veteran required insulin or an oral hypoglycemic agent in addition to a restricted diet.  Consequently, even with contemplation of the Veteran's subjective complaints and their resulting functional impairment, the Board finds the Veteran's diabetes mellitus, type II, does not warrant a disability rating in excess of 10 percent prior to October 4, 2011.  38 C.F.R. § 4.119, Diagnostic Code 7913.

On and after October 4, 2011, the AOJ assigned a 20 percent disability rating for diabetes mellitus, type II.  In support of this assignment, a June 2012 private treatment record shows the Veteran's diabetes mellitus, type II, required insulin and a restricted diet or oral hypoglycemic agent and restricted diet but no regulation of activities.  A February 2014 VA examination report shows the Veteran was prescribed an oral hypoglycemic agent for diabetes mellitus but did not require regulation of activities as part of his medical management.  In addition, he had not experienced episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Likewise, an August 2015 private treatment record indicates the Veteran's diabetes mellitus, type II, was managed by an oral hypoglycemic agent and a restricted diet.  Consequently, even with contemplation of the Veteran's subjective complaints and their resulting functional impairment, the Board finds a disability rating in excess of 20 percent is not warranted for diabetes mellitus, type II, at any time on or after October 4, 2011.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Increased Rating for Anxiety Disorder

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected anxiety disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413, which provides a 30 percent disability rating when the Veteran experiences occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected anxiety disorder is currently rated as 30 percent disabling prior to July 22, 2013, and rated 50 percent thereafter.  Therefore, to warrant a higher disability rating, the evidence must show occupational and social impairment with reduced reliability and productivity, or meet the criteria for the 70 percent or 100 percent evaluations.  

Initially, the Board notes the Veteran experienced symptoms that are not listed in the rating criteria, and as a result, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Based on the symptoms shown in the record, the Board finds that a disability rating of 50 percent, and no higher, is warranted for the Veteran's service-connected anxiety disorder for the entire appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The AOJ assigned an effective date of July 22, 2013, for the grant of a 50 percent disability rating.  This was based on the findings from the July 2013 VA examination, which the Board also finds supportive of a 50 percent rating.  However, in the July 2013 VA examination report, the examiner noted that the results from a February 2011 psychological assessment conducted by the Social Security Administration were largely supportive of the current diagnostic impressions.  Thus, it is clear that the Veteran's anxiety disorder manifested with symptoms supportive of a 50 percent rating prior to the VA examination in July 2013, and at least since the grant of service connection in 2012.

The Board notes further that the evidence reflects symptoms of anxiety, depression, insomnia, weight loss, and loss of interest in elective activities.  Symptoms of chronic sleep impairment, poor concentration, irritability, impaired judgment, abstract thinking, memory impairment, occasional hallucinations, social isolation, panic attacks less than weekly, and difficulty in understanding complex commands are also shown.  However, even with consideration of the medical records and Veteran's statements regarding his symptoms and their effects, the Board finds that a disability rating in excess of 50 percent is not warranted for the Veteran's service-connected anxiety disorder.

Overall, the VA treatment records and VA examination reports do not support a finding of occupational and social impairment with deficiencies in most areas due to the service-connected anxiety disorder.  Rather, the symptoms reported overall throughout this period are consistent with a 50 percent disability rating.  Notably, the Veteran did not have suicidal ideation, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or neglect of personal appearance and hygiene.  Evidence of symptoms such as these would be supportive of a higher rating.


The Board is mindful that one of the Veteran's VA treating psychiatrists submitted a medical assessment in March 2015 and asserted that the Veteran's anxiety disorder resulted in total occupational and social impairment.  However, upon careful review of the medical assessment and of the cumulative VA treatment records, including those from this clinician, the Board finds that assessment of total impairment due to the anxiety disorder is not corroborated.  

First, the findings from the July 2013 VA examination report, which are competent and probative, reflect a much less severe level of symptomatology.  Second, the symptoms shown in the cumulative VA treatment records are not supportive of total impairment from the anxiety disorder.  The Board acknowledges the Veteran experienced significant decline beginning in 2014, which is also noted by the March 2015 medical assessment.  However, the evidence reflects that the cognitive decline including memory impairment, difficulty functioning independently, and hallucinations experienced by the Veteran from at least 2014 forward were in large part related to his service-connected Parkinson's disease.  VA mental health records include results from a neuropsychological assessment in January 2015.  The assessment showed impaired scores were observed on measures of executive functioning and verbal memory; the findings were consistent with a diagnosis of major neurocognitive disorder, likely Parkinson's Disease dementia.  In addition, the Board also has considered that the Veteran was hospitalized for paranoia and hallucinations during this period; however, the VA physicians found these symptoms requiring hospitalization were due to a failure to take his prescribed medications.  The Veteran's current appeal for a higher rating for his Parkinson's Disease is remanded to the AOJ for further development.

In sum, even with consideration of the Veteran's statements regarding his symptoms and their effects, and the March 2015 medical assessment, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's service-connected anxiety disorder at any time before or after July 22, 2013.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.130, Diagnostic Code 9413.   

	

ORDER

A disability rating in excess of 10 percent prior to October 4, 2011, and in excess of 20 percent thereafter for diabetes mellitus, type II, is denied.

An initial disability rating of 50 percent, and no higher, for anxiety disorder prior to July 22, 2013, is granted.

A disability rating in excess of 50 percent for anxiety disorder is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the  remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Increased Ratings for Parkinson's Disease

The March 2017 DRO Conference Report shows the Veteran's representative reported that the Veteran's health had worsened and that he was unable to travel to attend a hearing as a result.  An April 2017 substantive appeal also shows the Veteran reported the progression of his Parkinson's disease to support his claim for entitlement to SMC based on the need for aid and attendance.  Specifically, the Veteran wanted to provide evidence of the effect of his Parkinson's disease on the functionality of his extremities and how the disease limited his ability to take care of everyday activities and live independently.   As the Veteran has claimed that his Parkinson's disease has worsened since the November 2014 VA examination, a new examination is warranted to determine the current nature and severity of his service-connected Parkinson's disease.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

SMC

The Veteran asserts that he requires the need for aid and attendance as a result of his service-connected Parkinson's disease.  As such, the Board finds the current severity of the Veteran's Parkinson's disease is inextricably intertwined with this matter, and, because the Board has remanded that claim, the adjudication of entitlement to SMC must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Service Connection for Erectile Dysfunction and Prostatitis

The Veteran asserts that he has erectile dysfunction and prostatitis secondary to his service-connected diabetes mellitus, type II.

In a February 2014 VA examination, an examiner opined that the Veteran's erectile dysfunction and prostatitis are not proximately due to his service-connected diabetes mellitus.  However, the examiner did not discuss aggravation.  Thus, an addendum is needed.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected Parkinson's disease.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should describe the nature and severity of all manifestations of the Veteran's Parkinson's disease and the resulting functional impairment of such disability on the Veteran's social and occupational functioning.  A rationale should be provided for any opinion offered. 

2.  Return the file to the February 2014 VA examiner for an addendum opinion.  If the examiner is not available, forward the Veteran's electronic file to an appropriate clinician for an addendum opinion as to the nature and etiology of erectile dysfunction and prostatitis.  If the examiner finds additional examination is necessary, schedule the Veteran for a VA examination.  

After review of all the evidence, including the service treatment records, VA examination reports, VA and private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such disorder is causally or etiologically related to any in-service event, disease, or injury, to include presumed exposure to herbicide agents.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that erectile dysfunction and/or prostatitis is either proximately due to/caused by; or aggravated by the Veteran's diabetes mellitus, type II.  

The examiner should be aware that this question requires two separate opinions: one for proximate causation and a second for aggravation.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.   A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims including SMC should be re-adjudicated based on the entirety of the evidence.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


